DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 22-39 (renumbering as 1-18 respectively) are allowed.

Wentink et al (US 2015/0146699 A1) discloses a method for acknowledging a data unit (see, acknowledging of received frames/POU, packet, section 0004, 0021), the method comprising: receiving (section 0004, 0021, 0028-discloses receiving of multiple of data frames), at a first communication device (fig. 1, fig. 3, DEV2, section 0003, 0028, 0040) from a second communication device (fig. 1, fig. 3, AP 110/DEV 1) as the second device, section 003, 0021, 0028, 0040), a physical layer (PHY) data unit (see, construction of frame, physical data unit into A-MPDU, section 0004, 0021, 0028, 0046), wherein the PHY data unit includes multiple medium access control (MAC) data units aggregated in an aggregate MAC data unit (see, construction of frame, physical data unit into A­ MPDU, section 0004, 0021, 0028, 0046); generating, at the first communication device, an acknowledgment data unit to acknowledge receipt of the multiple MAC data units (section 0004, 0021,0023, 0070-0072-Aggregated ACK frame transmitted) , wherein the acknowledgment data unit includes (i) a length indication that indicates a length of an acknowledgement field (see, the ACK field includes bitmap field with multiple sizes, section 0070-0072), and (ii) the acknowledgment field of the indicated length (section 0004, 0070-0072-ACK field in response to the receiving of multiple data frames, wherein the ACK field includes sizes), wherein the acknowledgement field includes respective acknowledgement information for the multiple MAC data units (section 0004, 0070-0072- ACK field in response to the receiving of multiple data frames); and transmitting the acknowledgment data unit from the first communication device to the second communication device (section 0004, 0021, 0070-0072, see, transmitting of ACK frame from the first station to the second station).

Wentink '699 discloses Block ACK agreement negotiated between sending and receiving station (section 0024, 0062,) including the size of the reorder buffer (section 0024) but fails to explicitly teach: wherein the length of the acknowledgement field is determined based at least in part on a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device.
However, Fischer et al (US 2009/0067396 A1) from the same field of endeavor discloses: wherein the length of the acknowledgement field  (see, ACK frame policy which tells the responding device number  of frames that should be acknowledged/permitted by the agreements, section 0025, 0045-0046, 0048, 0054-0056) is determined based at least in part on a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device (see, buffer size , ACK policy negotiated between initiator device and responder device in a block transfer agreement, the negotiation establishes parameter values such as aggregated MAC PDU (A-MPDU) identified  traffic identifier (TID)  prior to the transmission of consecutive frames, section 0045, 0055) .
However, Fischer et al (US 2009/0067396 A1) from the same field of endeavor discloses: wherein the length of the acknowledgement field  (see, ACK frame policy which tells the responding device number  of frames that should be acknowledged/permitted by the agreements, section 0025, 0045-0046, 0048, 0054-0056) is determined based at least in part on a buffer size negotiated in an acknowledgement setup procedure previously conducted between the first communication device and the second communication device (see, buffer size , ACK policy negotiated between initiator device and responder device in a block transfer agreement, the negotiation establishes parameter values such as aggregated MAC PDU (A-MPDU) identified  traffic identifier (TID)  prior to the transmission of consecutive frames, section 0045, 0055).

	However, Ghosh et al (US 2017/0078003 A1)  discloses negotiating between the AP and station in relation to uplink parameters, wherein the uplink parameters may include maximum number of A-MPDUs, maximum number of bytes, section 0061-0062, 0071-0072, 0098, 0100, 0102, 0121, 0145-0146, 0169, 0188, 0202, 0210, 0211, 0234-0235, 0256, 0275, 0289, 0297, 0039-ACK field).

	Pitchaiah et al (US 2017/0055300 A1) discloses negotiating of buffer sizes in relation block acknowledgment and aggregated data frames (section 0030, 0114).

	Trainin et al (US 2013/0121286 A1) discloses block ACK based on a buffer size field.

	Claims 22, 31 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the first acknowledgement
information field includes (i) a length indication that indicates a length of an acknowledgement field, the length of the acknowledgement field being selected from a subset of predetermined
lengths, among a set of predetermined lengths, the subset including multiple predetermined
lengths that do not exceed a buffer size determined based on an acknowledgement setup
procedure previously conducted between the first communication device and the second
communication device, and (ii) the acknowledgment field of the indicated length, wherein the
acknowledgement field includes respective acknowledgement information for at least
some of the multiple MAC data units” in combination with other elements as specified in the claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473